Citation Nr: 9903433	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  94-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to an increased rating for bilateral 
defective hearing, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1946 to March 
1948.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that new and material evidence had not been 
submitted sufficient to reopen the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, and assigned a compensable evaluation of 10 percent 
for the veteran's service-connected bilateral defective 
hearing.  A notice of disagreement was received in April 
1993.  A statement of the case was issued in July 1993.  A 
substantive appeal was received from the veteran in July 
1993.  A hearing was scheduled to be held at the RO in 
October 1993 but the veteran failed to report to this 
hearing.  In January 1996, this matter was remanded by the 
Board to the RO for further development.  

The issue of entitlement to service connection for post 
traumatic stress disorder was referred to the RO in the 
January 1996 Board remand but as it has not been acted on, 
this issue is again referred to the RO for appropriate 
action.


REMAND

The RO most recently, in a March 1997 decision, denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder based on a determination that new and 
material evidence had not been submitted sufficient to reopen 
a previously denied claim for service connection for this 
disorder.  The RO noted that, among other things, new and 
material evidence is evidence that when viewed in the context 
of all evidence of record, would change the outcome of the 
prior decision.  Essentially, the RO was following the 
Court's decision in Colvin v. Derwinski, 1 Vet.App. 171, 174 
(1991), wherein the Court stated that for evidence to be 
material, it must be "relevant and probative" and "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence both new and old, 
would change the outcome."

However, in a recent decision, Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that in the Colvin 
decision, the Court impermissibly ignored the definition of 
"material evidence" adopted by VA (in 38 C.F.R. § 3.156) as 
a reasonable interpretation of an otherwise ambiguous 
statutory term (38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different benefits scheme.  Hence, the Federal Circuit 
overruled the Colvin test for purposes of reopening claims 
for the award of veterans' benefits.  

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Id.

In view of this recent decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for service connection for an acquired psychiatric disorder 
must be remanded for a determination as to whether the 
evidence submitted by the appellant is "material" as 
defined under 38 C.F.R. § 3.156(a) (1998) rather than under 
Colvin. 

Regarding the claim for an increased evaluation for the 
service-connected bilateral defective hearing, it is noted 
that in the January 1996 remand, the Board found that a 
January 1993 VA audiometric examination report did not 
clearly indicate the frequencies at which puretone 
audiometric tests were conducted, and requested that another 
examination be accomplished and that the report of this 
examination clearly set forth the results of this test.  
Another VA examination was accomplished in October 1996; 
however, the report of this examination also does not clearly 
indicate the frequencies at which puretone audiometric tests 
were conducted.  The Board is aware that the information 
contained in this report as well as the January 1993 report 
was most likely responses to questions provided the examiner 
on a separate form.  This form should be attached to the 
claims folder prior to further adjudication of this issue so 
the Board can have a clear picture as to which findings 
correspond to which frequencies.

In this regard, the Board points that in a recent case, 
Stegall v. West, 11 Vet.App. 268 (1998), the Court held that 
a remand was necessary because, among other things, the RO's 
failed to follow the Board's directives in a prior remand.  
The Court further held that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Id. 

Finally, the Board notes that in a November 1993 decision, 
the RO established service connection for tinnitus but 
assigned a noncompensable evaluation for this disorder.  An 
October 1994 informal hearing presentation by the veteran's 
representative has previously been construed by the Board to 
be a notice of disagreement with respect to the 
noncompensable evaluation assigned for tinnitus.  Even though 
a 10 percent evaluation was assigned by the RO in a March 
1997 rating action, the veteran and his representative should 
be furnished with a statement of the case for this issue.  
See 38 C.F.R. § 19.26 (1998).  

For the above reasons, this matter is again REMANDED to the 
RO for the following action:


1.  A statement of the case should be 
issued to the veteran and his 
representative by the RO on the tinnitus 
issue.  The veteran and representative 
should be informed of the necessity of 
filing a substantive appeal if the 
veteran wishes to place that issue in 
appellate status. 38 C.F.R. § 19.26 
(1998).

2.  The RO should associate with the 
claims folder a copy of the form used by 
the examiner in October 1996.  
Specifically, the form containing the 
questions answered by the examiner with 
respect to the veteran's hearing disorder 
should be provided (this would presumably 
include what frequencies at which 
puretone audiometric tests were to be 
conducted).  

In the alternative, the examiner who 
conducted this examination should 
indicate which findings listed for the 
puretone audiometric test correspond with 
which frequencies.  

3.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted sufficient to reopen the 
claim for entitlement to service 
connection for an acquired psychiatric 
disorder, and the claim for an increased 
evaluation for the service-connected 
bilateral defective hearing.  

In light of the Hodge decision, when 
reviewing the issue of reopening the 
claim service connection for an acquired 
psychiatric disorder based on new and 
material evidence, the RO should consider 
whether the evidence submitted by the 
appellant is "material" as defined 
under 38 C.F.R. § 3.156(a) (1998) rather 
than under Colvin.  

4.  If either issue currently in 
appellate status is not resolved to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to this Board for 
further appellate review, if in order.  No action is required 
by the veteran


							
unless he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 5 -


